The Supreme Court providently exercised its discretion in its Sandoval ruling which permitted the People to inquire into the fact that the defendant had been convicted of petit larceny four times between 1986 and 1988, and into the underlying facts and the sentences imposed for those convictions, while preventing the People from inquiring into eleven other convictions between 1980 and 1985, as well as numerous other pre1980 convictions (see, People v Walker, 83 NY2d 455,458; People v Sandoval, 34 NY2d 371; People v Perry, 221 AD2d 736; People v Jones, 220 AD2d 251).
The defendant’s claims concerning numerous alleged summation errors by the People are entirely unpreserved for appellate review (CPL 470.05 [2]; People v Heide, 84 NY2d 943), and we decline to address these issues in the exercise of our interest of justice jurisdiction. Miller, J. P., Ritter, Krausman and Florio, JJ., concur.